Title: To George Washington from Alexander Hamilton, 19 April 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Department April 19. 1792

The Secretary of the Treasury has the honor to transmit to the President a copy of his letter of the 8. of March to the minister Plenipotentiary of France, on the subject of an advance of money, and another of the minister’s answer; in order that the President may be pleased to cause the necessary instructions to be sent through the proper department to the minister Plenipotentiary of the United States, at the Court of France.
